—In an action to recover moneys due on various loans, the defendants appeal from (1) an order of the Supreme Court, Kings County *382(Kramer, J.), dated January 12, 1993, which denied their motion for renewal of the plaintiffs motion for summary judgment which was determined in a prior order dated July 15, 1992, which awarded the plaintiff partial summary judgment in the principal sum of $30,000, and (2) a judgment of the same court dated February 17, 1993, which awarded the plaintiff the principal sum of $30,000.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
We reject the defendants’ contention that CPLR 7510 barred the relief requested by the plaintiff. We also reject the defendants’ contention that the transaction between the parties was usurious (see, Mueller v Brennan, 68 NYS2d 517). Sullivan, J. P., Lawrence, Pizzuto and Joy, JJ., concur.